Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-9, 11-13, 15, 19, 23-24, 27-30, 32, 38-39, 42-43, 47-48, and 50 are allowed.
Claims 4, 10, 14, 16-18, 20-22, 25-26, 31, 33-37, 40-41, 44-46, 49, and 51-53 are cancelled.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a system, a method, or a non-transitory machine-readable medium comprising the recited elements in cooperation, including a lockable joint coupled to the base and located proximally relative to the base; and a controller operably coupled to a powered joint, the powered joint located distally relative to the base, wherein the controller is configured to perform operations comprising: driving the powered joint to move the distal portion while the lockable joint is locked, and driving the powered joint to move the base while the lockable joint is unlocked and a position of the distal portion is externally maintained (as recited in claims 1, 30, and 47). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792